UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      15 Cr. 445 (PAE)
                       -v-
                                                                         ORDER
 WILLIAM KNOX,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the Government’s response to the application for compassionate

release filed on behalf of defendant William Knox. Dkt. 1077. The Court is considering both

parties’ submissions. The Court is respectful of the Government’s substantial legal argument

that Knox has not exhausted his administratively remedies because 30 days have not elapsed

since Mr. Knox’s application was first filed on March 23, 2020. Nevertheless, given the patent

imperative of prompt action on this application due to the dangers posed to Mr. Knox by the

COVID-19 pandemic, the Court is disquieted by the failure of the Bureau of Prisons (“BOP”) to

indicate when it intends to reach a decision. The Court—which has deep familiarity with Knox’s

case, having presided over his trial and sentencing—has given the BOP clear guidance on this

issue, on which the Court submits that reasonable minds cannot differ. The Court reminds the

BOP that the cost of needless tarrying over such applications could be measured in human

lives. The Court directs the Government to file, by 5 p.m. on Monday, April 6, 2020, a sworn

declaration from a responsible officer of the BOP setting forth a firm date by which the BOP will

reach this decision. In an order filed March 27, 2020, the Court directed the BOP “to determine

how Mr. Knox will serve his last seven months in custody forthwith, and, in any event, within
the next 14 days”—i.e., by April 10, 2020. Dkt. 1075. The Court expects the BOP to be able to

commit to a final resolution of Mr. Knox’s application by, at the outside, Friday, April 10, 2020.



       SO ORDERED.

                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 2, 2020
       New York, New York




                                                2
